DETAILED ACTION
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches similar display devices, the prior art does not teach or reasonably suggest such a device with the structure set forth in claim 16 (and claims 5, 8 and 10, from which claim 16 depends) in which the support member is fixed directly to the light-shielding portion. 

Claim Rejections - 35 USC § 103
Claims 1-2, 5-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takakusagi et al., USPGPub. No. 2015/0015812, for the reasons set forth in the Office Action of 8-30-2021.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takakusagi, as applied above, in view of Kishioka, USPGPub. No. 2012/0328873, for the reasons set forth in the Office Action of 8-30-2021.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takakusagi et al., USPGPub. No. 2015/0015812 as applied above, in view of Niiyama et al., USPGPub. No. 2015/0212350, for the reasons set forth in the Office Action of 8-30-2021.



Response to Arguments
Applicant's arguments filed 11-19-2021 have been fully considered but they are not persuasive. Regarding the teachings of Takakusagi, Applicant points out various differences in the structure and intended use of the product of Takakusagi as compared to the present invention. It is not, however, clear how the present invention (as claimed) differs from the product of Takakusagi, as the structure described by Takakusagi appears to correspond to that of the present claims and/or render the present claims obvious for the reasons set forth in the Office Action of 8-30-2021. While the differences in the description of the present invention (as set forth in the specification) and the product of Takakusagi are noted, these differences are not reflected in the present claims 1-15, in a manner that would render claims 1-15 non-obvious in view of the teachings of Takakusagi. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785